Citation Nr: 1733266	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  10-18 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 percent disabling for ganglionectomy of the right wrist.

2.  Entitlement to an initial evaluation greater than 10 percent disabling for painful scar of the right wrist.

3.  Entitlement to a compensable initial evaluation for residual scarring of the right wrist.

4.  Entitlement to special monthly compensation (SMC) based on loss of use of the right wrist.


REPRESENTATION

Veteran represented by:	Daniel D. Kienker, Attorney


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to October 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2014 and December 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

This appeal was remanded by the Board in May 2016 in order to afford the Veteran a contemporaneous VA examination and to obtain outstanding treatment records.  The Veteran was afforded VA examinations in April 2017 and the identified outstanding treatment records were obtained.  Accordingly, the Board can proceed with the adjudication of the appeal.  Stegall v. West, 11 Vet. App. 268 (1998).         

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have ankylosis of the right wrist.    

2.  The Veteran does not have more than two painful scars and does not have scars that are unstable, deep, or greater than 3.5 centimeters.  

3.  The Veteran's service-connected right wrist disability and associated scars are not productive of loss of use of the right hand.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.59, 4.71a, Diagnostic Code 5215 (2016).

2.  The criteria for a rating in excess of 10 percent for scars of the right wrist are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.    

3.  The criteria for entitlement to special monthly compensation benefits on account of loss of use of the right hand have not been met.  38 U.S.C.A. §§ 1114(k), 5103, 5107 (West 2014); 38 C.F.R. § 3.102, 3.350(a)(2).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Rating Claims 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14.

Wrist Disability

The Veteran is currently assigned a 10 percent rating effective June 9, 2009 for a ganglionectomy of the right wrist under diagnostic code 5215.  He contends that his symptoms are more severe than currently rated.  Specifically, he asserts that he has painful range of motion and weakened grip due to the right wrist disability, which is his dominant wrist.  After careful review of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that a rating in excess of 10 percent for right wrist disability is warranted.  

Diagnostic code 5215 addresses the wrist joint motion and allows for a single 10 percent rating if dorsiflexion is less than 15 degrees or palmar flexion is limited in line with the forearm.  38 C.F.R. § 4.71a.  The 10 percent rating under diagnostic code 5215 is the highest (maximum) schedular rating available under this diagnostic code.  This rating compensates for any limitations of motion in the wrist including from pain and other symptoms that affect function, such as weakness, fatigability and incoordination.  Accordingly, the Veteran's reports of painful and decreased range of motion, along with weakness and flare-ups of the wrist, are adequately considered by the diagnostic code.        

As the maximum schedular rating available for range of motion under diagnostic code 5215 is in effect, no additional schedular discussion regarding range of motion or functional limitations is necessary.  Johnston v. Brown, 10 Vet. App. 80, 85 (1995).  Moreover, as this is the maximum schedular rating for range of motion for the wrist, joint testing for pain on active and passive motion, and in weight-bearing and nonweight-bearing is not required.  Correia v. McDonald, 28 Vet. App. 158 (2016).

Diagnostic code 5214 allows for higher ratings for wrist limitation where ankylosis is shown.  Here, the Veteran has not been diagnosed with ankylosis.  Although the April 2017 VA examiner states that the Veteran has less movement than normal of the right wrist due to "ankylosis, adhesions, etc.," the same examiner clearly states that the Veteran does not have ankylosis of the right wrist.  Moreover, the clinical examination performed by the examiner shows that the Veteran retains some range of motion of the right wrist.  See Dorland's Illustrated Medical Dictionary 94 (32nd ed. 2012) (ankylosis is immobility and consolidation of a joint due to disease, injury, or surgical procedure).  Additionally, the February 2014 VA examiner also specifically states that the Veteran does not have ankylosis of the right wrist.  Treatments records also do not include a diagnosis of ankylosis.  The Board acknowledges the Veteran's contentions that he has limited and painful range of motion; however, the medical evidence of record does not include a diagnosis of ankylosis of the right wrist.  In fact, the medical evidence has repeatedly shown that although he has decreased range of motion, he does retain range of motion of the wrist such that his wrist is not ankylosed.  As the Veteran has not been diagnosed with ankylosis of the right wrist at any time during the appeal period, a rating in excess of 10 percent under diagnostic code 5214 is not warranted.    

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).  Furthermore, staged ratings are not warranted in the present case as ankylosis has not been shown at any time during the appeal period.  

Scars

An October 2014 rating decision granted service connection for residual scarring of the right wrist and assigned a noncompensable rating effective June 9, 2009 under diagnostic code 7805.  The RO then issued a December 2014 rating decision, which granted service connection for painful scar of the right wrist and assigned a 10 percent rating effective June 9, 2009 under diagnostic code 7804.  The December 2014 rating decision continued the noncompensable rating for residual scarring of the right wrist under diagnostic code 7805.

The Veteran contends that his disability is more severe than currently assigned.  Specifically, he contends that he has deep and painful scars that impact the functioning of his right wrist.  

38 C.F.R. § 4.118, diagnostic code 7800 refers to scars of the head, face, or neck.  The Veteran does not have service-connected scars or disfigurement of the head, face, or neck.  See October 2014, April 2015, and April 2017 VA examination reports.  Accordingly, diagnostic code 7800 is not applicable.    

Diagnostic code 7801 refers to burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear.  A deep scar is one associated with underlying soft tissue damage.  Note 1, diagnostic code 7801.  Diagnostic code 7802 provides that scars, other than the head, face, or neck, that are superficial and nonlinear that are of an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent disability rating.  Id.  A superficial scar is not one associated with underlying soft tissue damage.  See Note (1), diagnostic code 7802.  

The Veteran contends that he has "deep" scars.  However, he is not competent to state that he has "deep" scars as a deep scar is defined as a scar associated with underlying soft tissue damage and he does not have the requisite medical expertise to discuss soft tissue damage.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, the medical evidence clearly states that the Veteran does not have nonlinear scars that are deep or superficial.  See October 2014, April 2015, and April 2017 VA examination reports.  Moreover, the largest measurement recorded for the Veteran's scars throughout the appeal period has been 2 centimeters and 3.5 centimeters.  Accordingly, diagnostic codes 7801 and 7802 are not applicable.    

Diagnostic code 7804 provides that unstable or painful scars are rated as follows: 10 percent for one or two scars; 20 percent for three or four scars; and 30 percent for five or more scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 1, diagnostic code 7804.  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note 2, diagnostic code 7804.  

Here, the medical evidence shows that the Veteran, at most, has two painful scars.  The medical evidence does not show that the Veteran has more than two scars that are either unstable or painful.  Moreover, the evidence does not show that the Veteran has scars that are both unstable and painful as the VA examination reports specifically state that his scars are not unstable.  See October 2014, April 2015, and April 2017 VA examination reports.  Accordingly, a rating in excess of 10 percent under diagnostic code 7804 is not warranted.  
  
Diagnostic code 7805 provides that other scars, including linear scars, and other disabling effects of scars are to be evaluated under an appropriate diagnostic code.  The Veteran contends that his right wrist disability and the associated scars result in painful and limited movement of the wrist, numbness and swelling of the wrist, and weakness of his grip.  See April 2015 and July 2015 lay statements.  

Here, a compensable rating under diagnostic code 7805 is not warranted as the Veteran's symptoms have been adequately considered by his currently assigned 10 percent rating for the painful scars of the right wrist under diagnostic code 7804 and the limited range of motion and associated functional limitations of the right wrist under diagnostic code 5215.  The April 2017 VA examiner states that the scars do not result in limitation of function.  The examiner rendered this conclusion even after acknowledging the Veteran's contention that he has trouble with the grip of his right hand.  Although the October 2014 and April 2015 VA examiners state that the scars result in limitation of function, the examiners identify the symptoms to be the painful and limited range of motion of the right wrist, to include trouble gripping objects.  These limitations of function have already been considered in both the 10 percent rating for painful scars under diagnostic code 7804 and the 10 percent disability rating for the right wrist under diagnostic code 5215.  See 38 C.F.R. 
§§ 4.40, 4.59.  The Board acknowledges that the Veteran has reported numbness of the wrist and weakness of his grip.  However, the April 2015 and April 2017 VA examination reports specifically state that there are no signs or symptoms of muscle or nerve damage specifically associated with the scars.  Moreover, the April 2017 VA examination report for the wrist identified weakness as a functional limitation associated with the service-connected right wrist disability.  Accordingly, any disabling effects associated with the scars have already been considered in his 10 percent rating for painful scar and his 10 percent rating for limitation of range of motion of the right wrist.  As such, a compensable rating under diagnostic code 7805 is not warranted.          

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).  Furthermore, staged ratings are not warranted in the present case as the medical evidence has not shown that the Veteran's scars are more severe than currently rated at any time during the appeal period.  

Additional Considerations 

The Board is mindful that a claim for a total disability rating based on individual unemployability (TDIU) is part of an appeal from an assigned disability rating when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran is only service-connected for his right wrist disability and the associated scars.  Although the medical evidence shows that the wrist disability may impact his ability to grip objects, it has not been shown that the wrist disability and the associated scars alone prevent the Veteran from obtaining and maintaining substantially gainful employment.  In fact, a January 2012 VA spine examination report says that the non-service connected back disability prevents him from working any type of physical job.  Moreover, the Veteran himself contends that his non-service connected back disability impacts his ability to work.  On his June 2010 VA Form 21-8940, the Veteran states that he retired from his employment due to his back disability.  Social Security Administration records also show that the Veteran is in receipt of disability benefits based on his non-service connected back disability.  Accordingly, entitlement to TDIU is not warranted in the instant case.  38 C.F.R. § 4.16.     

Special Monthly Compensation

SMC is payable in addition to the basic rate of compensation otherwise payable on the basis of degree of disability.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.  SMC is payable at the (k) rate for, among other things, anatomical loss or loss of use of a hand as the result of service-connected disability.  38 U.S.C.A. § 1114 (k).  Loss of use of a hand will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350 (a)(2), 4.63.

The Veteran contends that he has loss of use of his hand due to his wrist disability.  Specifically, he states that his right wrist disability has resulted in loss of use of "50" percent of his hand.  See April 2015 and July 2015 statements. 

The medical evidence of record does not reveal that the Veteran's right wrist disability is so severe so as to constitute loss of use of the right hand.  As discussed above in detail, the medical evidence does not show that the right wrist is ankylosed.  See February 2014 and April 2017 VA examination reports.  Although the Veteran reports that he has lost "50" percent of the use of his right hand and that he has a decreased ability to grip objects due to his right wrist disability, both the February 2014 and April 2017 VA examiners specifically state that the right wrist disability does not cause functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis, to include grasping and manipulation.  

Although the Veteran contends that he has difficulty completing tasks around the house, an August 2012 VA treatment record shows that the Veteran does not need help grocery shopping, using the telephone, preparing meals, doing housework or handyman work, or doing laundry.  

The evidence of record, both lay and medical, reveal that although the Veteran does experience difficulties regarding the right wrist, to include painful and limited range of motion, he retains sufficient limitation of motion so that his symptoms do not resulting in functioning comparable to amputation with prosthesis.  In fact, the Veteran himself contends that he has lost "50" percent of the use of the right hand, thus implying that he retains 50 percent of the use of his right hand.  

The Board finds that the Veteran's limitations do not approximate the loss of use of that extremity as necessary for the award of special monthly compensation.  Accordingly, the preponderance of the evidence is against the claim for special monthly compensation based on the alleged loss of use of the right hand.     


ORDER

An initial evaluation in excess of 10 percent for ganglionectomy of the right wrist is denied.  

An initial evaluation in excess of 10 percent for painful scar of the right wrist is denied.

An initial compensable evaluation for residual scarring of the right wrist is denied.

Special monthly compensation based on loss of use of the right wrist is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


